Name: Commission Regulation (EC) No 308/2004 of 20 February 2004 redistributing unused portions of the 2003 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  miscellaneous industries;  Asia and Oceania;  international trade
 Date Published: nan

 Avis juridique important|32004R0308Commission Regulation (EC) No 308/2004 of 20 February 2004 redistributing unused portions of the 2003 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 052 , 21/02/2004 P. 0037 - 0044Commission Regulation (EC) No 308/2004of 20 February 2004redistributing unused portions of the 2003 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94(1) of 7 March 1994 establishing a Community procedure for administering quantitative quotas, and in particular Article 2(5) and Articles 14 and 24 thereof,Whereas:(1) Council Regulation (EC) No 427/2003(2) of 3 March 2003 on a transitional product-specific safeguard mechanism and amending Regulation (EC) No 519/94 on common rules for imports from certain third countries provided for annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex I to that Regulation. The provisions of Regulation (EC) No 520/94 are applicable to those quotas.(2) The Commission adopted Regulation (EC) No 738/94(3), laying down general rules for the implementation of Regulation (EC) No 520/94. These provisions apply to the administration of the above quotas subject to the provisions of this Regulation.(3) In accordance with Article 20 of Regulation (EC) No 520/94, the competent authorities of the Member States notified the Commission of the quantities of quotas assigned in 2003 and not used.(4) The unused quantities could not be redistributed in time to be used before the end of the 2003 quota year.(5) Examination of the data received for each of the products in question indicates that the quantities not used in the 2003 quota year should be redistributed in 2004, up to a limit of the amounts set out in Annex I to this Regulation.(6) The different administrative methods provided for by Regulation (EC) No 520/94 have been analysed and it is considered that the method based on traditional trade flows should be adopted. Under this method quota tranches are divided into two portions, one of which is reserved for traditional importers and the other for other applicants.(7) This has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows.(8) Quantities redistributed under this Regulation should be divided using the same criteria as for the allocation of the 2003 quotas.(9) It is necessary to simplify the formalities to be fulfilled by traditional importers who already hold import licences issued when the 2004 Community quotas were allocated. The competent administrative authorities already possess the requisite evidence of either 1998 or 1999 imports for all traditional importers. The latter need therefore only enclose a copy of their previous licences with their new licence applications.(10) Measures should be taken to provide the best conditions for the allocation of that portion of the quota reserved for non-traditional importers with a view to optimum use of quotas. To this end, it is appropriate to provide for that portion to be allocated in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, and grant access only to importers who can prove that they obtained and made use of at least 80 % of an import licence for the product in question during the 2003 quota year. The amount that any non-traditional importer may request should also be restricted to a set volume or value.(11) For the purposes of quota allocation, a time limit must be set for the submission of licence applications by importers.(12) With a view to optimum use of quotas, licence applications for imports of footwear under quotas which refer to several CN codes must specify the quantities required for each code.(13) The Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94. The information about traditional importers' previous imports must be expressed in the same units as the quota in question.(14) In view of the fact that the quota system will expire on 31 December 2004, the expiry date of the redistribution import licences is set at 31 December 2004.(15) These measures are in accordance with the opinion of the Committee for the administration of quotas set up under Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down specific provisions for the redistribution in 2004 of portions of the 2003 quantitative quotas referred to in Council Regulation (EC) No 427/2003 which were not used in the 2003 quota year.The quantities not used in the 2003 quota year shall be redistributed up to the limit of the volumes or values set out in Annex I to this Regulation.Regulation (EC) No 738/94 shall apply subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and non-traditional importers are set out in Annex II to this Regulation.3. (a) The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested; the volume requested by a single importer may not exceed that shown in Annex III. Only importers who can prove that they imported at least 80 % of the volume of the product for which they were granted an import licence pursuant to Commission Regulation (EC) No 2077/2002(4) shall be entitled to apply for import licences.(b) Operators that are deemed to be related persons as defined by Article 143 of Regulation (EEC) No 2454/93(5) may only submit single licence application for the portion of the quota set aside for non-traditional importers regarding the goods described in the application. In addition to the statement required by Article 3(2)(g) of Regulation (EC) No 738/94, the licence application for the non-traditional quota shall state that the applicant is not related to any other operator applying for the non-traditional quota line in question.Article 3Applications for import licences shall be lodged with the competent authorities listed in Annex IV to this Regulation from the day following the day of publication of this Regulation in the Official Journal of the European Union until 15.00, Brussels time, on 10 March 2004.Article 41. For the purposes of allocating the portion of each quota set aside for the traditional importers, "traditional" importers shall mean importers who can show that they have imported goods in the calendar year 1998 or 1999.2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during either calendar year 1998 or 1999, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94 applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during calendar year 1998 or 1999 carried out by themselves or, where applicable, by the operator whose activities they have taken over.Applicants already holding import licences issued for 2004 under Commission Regulation (EC) No 1956/2003(6) or under Commission Regulation (EC) No 215/2004(7) for products covered by the licence application may enclose a copy of their previous licences with their licence applications. In that case they shall indicate in their licence application the aggregate quantity of imports of the product in question during the chosen reference period.Article 5Member States shall inform the Commission no later than 1 April 2004 at 10.00, Brussels time, of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the chosen reference period referred to in Article 4(1) of this Regulation.Article 6No later than 30 days after having received all the information required under Article 5, the Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications.Article 7Import licences shall be valid up to 31 December 2004.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 65, 8.3.2003, p. 1. Regulation as amended by Regulation (EC) No 1985/2003 (OJ L 295, 13.11.2003, p. 43).(3) OJ L 87, 31.3.1994, p. 47. Regulation as last amended by Regulation (EC) No 983/96 (OJ L 131, 1.6.1996, 47).(4) OJ L 319, 23.11.2002, p. 12.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 289, 7.11.2003, p. 10.(7) OJ L 36, 7.2.2004, p. 10.ANNEX IQuantities to be redistributed>TABLE>ANNEX IIAllocation of the quotas>TABLE>ANNEX IIIMaximum quantity which may be requested by each non-traditional importer>TABLE>ANNEX IVList of the competent national authorities in the Member States1. BELGIQUE/BELGÃ EService public fÃ ©dÃ ©ral Ã conomie, PME, Classes moyennes & Ã ©nergie Administration du Potentiel Ã ©conomiquePolitiques d'accÃ ¨s aux marchÃ ©s, Service LicencesFederale Overheidsdienst Economie, K.M.O., Middenstand en Energie Bestuur Economisch PotentieelMarkttoegangsbeleid, Dienst VergunningenGeneraal Lemanstraat 60, Rue GÃ ©nÃ ©ral-Leman 60 B - 1040 Brussel/Bruxelles TÃ ©l./Tel.: (32-2) 206 58 16 TÃ ©lÃ ©copieur/Fax: (32-2) 230 83 22/231 14 842. DANMARKErhvervs- og Boligstyrelsen VejlsÃ ¸vej 29 DK - 8600 Silkeborg Tlf. (45) 35 46 64 30 Fax (45) 35 46 64 013. DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D - 65760 Eschborn Tel. (49) 619 69 08-0 Fax (49) 619 69 42 26/(49) 619 69 08-8004. GREECEMinistry of Economy & Finance General Directorate of Policy Planning & ImplementationDirectorate of International Economic Issues1, Kornarou Street GR - 105-63 Athens Tel.: (30-210) 328-60 31/328 60 32 Fax: (30-210) 328 60 94/328 60 595. ESPAÃ AMinisterio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana 162 E - 28046 Madrid Tel.: (34) 913 49 38 94/913 49 37 78 Fax: (34) 913 49 38 32/913 49 37 406. FRANCEService des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 TÃ ©l. (33) 155 07 46 69/95 TÃ ©lÃ ©copieur (33) 155 07 48 32/34/357. IRELANDDepartment of Enterprise, Trade and Employment Licensing Unit, Block C Earlsfort CentreHatch StreetDublin 2 Ireland Tel. (353-1) 631 25 41 Fax (353-1) 631 25 628. ITALIAMinistero AttivitÃ Produttive Direzione Generale Politica Commerciale e la Gestione del regime degli scambiDiv. VIIViale Boston 25 I - 00144 Roma Tel. (39-6) 599 32 489/(39-6) 599 32 487 Fax (39-6) 592 55 569. LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L - 2011 Luxembourg Tel. (352) 22 61 62 Fax (352) 46 61 3810. NEDERLANDBelastingdienst/Douane Engelse Kamp 2 Postbus 30003 9700 RD Groningen Nederland Tel. (31-50) 523 91 11 Fax (31-50) 523 22 1011. Ã STERREICHBundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministrationAbteilung C2/2Stubenring 1 A - 1011 Wien Tel. (43-1) 71 10 00 Fax (43-1) 711 00 83 8612. PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa Largo do Terreiro do Trigo P - 1100 Lisboa Tel.: (351-21) 881 4263 Fax: (351) -21 881 426113. SUOMITullihallitus/Tullstyrelsen Erottajankatu/Skillnadsgatan 2 FIN - 00101 Helsinki/Helsingfors P./Tel: (358-9) 6141 F. (358-9) 614 28 5214. SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway HouseWest PrecinctBillingham TS23 2NF United Kingdom Tel. (44-1642) 36 43 33/36 43 34 Fax (44-1642) 53 35 57